
	

115 HR 5294 : Treating Barriers to Prosperity Act of 2018
U.S. House of Representatives
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5294
		IN THE SENATE OF THE UNITED STATES
		June 14, 2018Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To amend title 40, United States Code, to address the impact of drug abuse on economic development
			 in Appalachia, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Treating Barriers to Prosperity Act of 2018. 2.Drug abuse mitigation initiative (a)In generalChapter 145 of title 40, United States Code, is amended by inserting after section 14509 the following:
				
					14510.Drug abuse mitigation initiative
 (a)In generalThe Appalachian Regional Commission may provide technical assistance to, make grants to, enter into contracts with, or otherwise provide amounts to individuals or entities in the Appalachian region for projects and activities to address drug abuse, including opioid abuse, in the region, including projects and activities—
 (1)to facilitate the sharing of best practices among States, counties, and other experts in the region with respect to reducing such abuse;
 (2)to initiate or expand programs designed to eliminate or reduce the harm to the workforce and economic growth of the region that results from such abuse;
 (3)to attract and retain relevant health care services, businesses, and workers; and (4)to develop relevant infrastructure, including broadband infrastructure that supports the use of telemedicine.
 (b)Limitation on available amountsOf the cost of any activity eligible for a grant under this section— (1)not more than 50 percent may be provided from amounts appropriated to carry out this section; and
 (2)notwithstanding paragraph (1)— (A)in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526, not more than 80 percent may be provided from amounts appropriated to carry out this section; and
 (B)in the case of a project to be carried out in a county for which an at-risk designation is in effect under section 14526, not more than 70 percent may be provided from amounts appropriated to carry out this section.
 (c)Sources of assistanceSubject to subsection (b), a grant provided under this section may be provided from amounts made available to carry out this section in combination with amounts made available—
 (1)under any other Federal program (subject to the availability of subsequent appropriations); or (2)from any other source.
 (d)Federal shareNotwithstanding any provision of law limiting the Federal share under any other Federal program, amounts made available to carry out this section may be used to increase that Federal share, as the Appalachian Regional Commission determines to be appropriate.
						.
 (b)Clerical amendmentThe analysis for chapter 145 of title 40, United States Code, is amended by inserting after the item relating to section 14509 the following:
				
					
						14510. Drug abuse mitigation initiative..
			
	Passed the House of Representatives June 13, 2018.Karen L. Haas,Clerk
